IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,879


                       EX PARTE HERMAN JACKSON, JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 912448 IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to eighteen years’ imprisonment. He did not appeal his conviction.

        Applicant contends that counsel rendered his plea involuntary. On February 8, 2012, we

remanded this application for further findings of fact and conclusions of law. On remand, the trial

court found that although counsel who could have potentially represented Applicant denied doing

so, counsel’s deficient conduct rendered Applicant’s plea involuntary. The trial court recommended

that we grant relief. Relief is granted. The judgment in cause number 912448 in the 228th District
                                                                                                    2

Court of Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: September 12, 2012
Do not publish